Citation Nr: 0617404	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  00-16 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left leg disorder, 
including as secondary to a service-connected total right 
knee replacement with a history of medial and lateral 
instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which in pertinent part denied service 
connection for a left leg disorder, including as secondary to 
a service-connected right knee disability.  In July 2004, the 
Board remanded the case to the RO for additional development, 
to include obtaining a medical opinion regarding the etiology 
of the veteran's left leg disorder.

In August 2000, the veteran perfected his appeal and 
requested a personal hearing before a decision review 
officer.  That hearing was held and the transcript is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

This matter must be returned to the RO for compliance with 
the previous remand, consistent with Stegall v. West, 11 Vet. 
App. 268 (1998).  That decision provides that a remand by the 
Board imposes upon the RO a concomitant duty to ensure 
compliance with all of the terms of the remand.  Id.  at 270- 
271.  Specific matters outlined in the remand, as 
instructions by the Board, were not addressed.

In this regard, the Board notes that the veteran was afforded 
a VA examination in January 2003.  Although the examiner 
concluded that his left knee disorder was not caused by the 
service-connected right knee disability, the report also 
reflects the opinion that the left knee condition may have 
been aggravated by the right knee disability.  Specifically, 
the examiner found that if the veteran had been limping on 
his right knee for many years following whatever happened to 
it during service, then it was reasonable to state that it 
was contributory to his left knee disorder. 

In an effort to clarify the etiology of the veteran's left 
knee disorder, he underwent a VA examination in January 2004.  
The examiner concluded that the degenerative changes of the 
left knee were due to the aging process and not related to 
his service-connected right knee impairment.  The examiner 
failed to address the question of aggravation or refer to the 
January 2003 VA examination report.  

Accordingly, the Board remanded the case in July 2004.  The 
remand instructions regarding the claim of secondary service 
connection required that the examiner who performed the 
January 2004 VA examination, state whether it is at least as 
likely as not that the appellant's left knee condition was 
caused or aggravated by his service-connected right knee 
condition.  As correctly pointed out by the veteran's service 
representative in recently received written argument (see 
Informal Hearing Presentation dated and submitted to the 
Board in May 2006), although the physician examined the 
veteran again and prepared an addendum to his earlier 
opinion, which weighed against the contended causal 
relationship, he again failed to address the question of 
aggravation.  It is pertinent to note that service connection 
may be granted for disability which is proximately due to or 
the result of a service-connected disease or injury (38 
C.F.R. § 3.310 (a) (2005)) and secondary service connection 
may be found where a service-connected disability aggravates 
another condition (i.e., there is an additional increment of 
disability of the other condition which is proximately due to 
or the result of a service- connected disorder).  Allen v. 
Brown, 7 Vet. App. 439 (1995).  (Emphasis added.)  It is also 
important to note that, in addition to a right total knee 
replacement, the veteran's service-connected right knee 
disability includes a history of medial and lateral 
instability. 

In view of the foregoing, the Board finds that the veteran 
must be afforded a more current examination by a clinician 
other than the physician who performed the January 2004 and 
April 2005 examinations noted above, which includes an 
opinion that responds to the question of whether any 
disability of the left knee or leg that is currently present 
was aggravated by the veteran's service-connected right knee 
disability, to include a total knee replacement and a history 
of medial and lateral instability.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159 (c)(4) (2005); Stegall, 
supra. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be afforded 
another VA orthopedic examination, 
performed by a clinician other 
than the physician who performed 
the January 2004 and April 2005 
examinations, for the purpose of 
determining the etiology of any 
disability of the left leg or knee 
that is currently present.  
Following a review of the relevant 
medical and X-ray evidence of 
record, to include the reports of 
VA examinations in January 2003, 
January 2004 and April 2005; the 
clinical examination of the knees 
and any tests that are deemed 
necessary, the examiner is 
requested to opine whether it is 
at least as likely as likely as 
not (50 percent or greater 
probability) that the veteran's 
service-connected right knee 
disability, to include a status-
post total right knee replacement 
and a history of medial and 
lateral instability, caused or 
aggravated any disability of the 
left leg or left knee that is 
currently present, to include 
degenerative changes.  

The examiner is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended causal relationship or a 
finding of aggravation; less likely 
weighs against the claim.  

The clinician is further advised 
that aggravation is defined for 
legal purposes as a worsening of 
the underlying condition beyond its 
natural progression versus a 
temporary flare-up of symptoms. 

The examiner is also asked to 
provide a rationale for any opinion 
expressed.  If the clinician must 
resort to speculation to answer any 
question, he or she should so 
state.

2.  Thereafter, the RO/AMC review 
the claims file.  If any 
development is incomplete, or if 
the examination report does not 
contain sufficient information, 
take corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2005); Stegall, supra.

3.  The RO/AMC should readjudicate 
the claim for entitlement to 
service connection for a left leg 
disorder, including as secondary 
to a service-connected right total 
knee replacement with a history of 
medial and lateral instability.  
If the benefit sought remains 
denied, the RO/AMC should prepare 
an SSOC and send it to the 
appellant and representative.  An 
appropriate period of time to 
respond should also be provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

